On Application for Second Rehearing
PER CURIAM.
Before LOTTINGER, LANDRY, and REID, JJ.
Our attention has been called to an error in the Order granting limited rehearing and to the decision on rehearing which rendered a judgment against Benjamin F. Roumain, Surety. This was an error, as Benjamin F. Roumain was deceased and J. P. Roumain was the Surety on the Bond, and the judgment should be rendered against him.
We, therefore, correct our Order for a limited rehearing to change the name from Benjamin F. Roumain, Surety, to J. P. Rou-main, Surety, and likewise our decision on rehearing to read against appellant J. P. Roumain, Surety, instead of Benjamin F. Roumain.
Therefore, the name of Benjamin F. Rou-main should be stricken from the Order granting the limited rehearing and the decision on rehearing, and the name J. P. Rou-main substituted in its place wherever it appears.
The appellee, Thomas F. Moody, filed an application for correction of the above clerical errors in the judgment and in the alternative for a rehearing. In as much as we have corrected this clerical error there is no necessity for consideration of the application for a rehearing.
The appellant, J. P. Roumain, has filed an application for a rehearing setting forth 26 errors of law which go to the merits of the case. The effect of our granting limited rehearing was to overrule the original application for rehearing filed by the appellant, J. P. Roumain.
We do not feel that the appellant can file an application for rehearing except for errors in the decision made by this Court on the rehearing. Included in the number of errors was 8 which relate to the fees of the doctors and the hand writing expert. We find no error in our decision on rehearing in regard to these fees, and the. appellant’s application for rehearing is hereby overruled.